DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s response filed on 04/21/2021 is acknowledged and entered.

Claims 1-11 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-11 are currently pending.  

Election/Restrictions
Applicant’s election of Group II (Claims 7-11) in the reply filed on 04/21/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The election is as follows: “Applicant elects the Group II, claims 7-11, drawn to a method of use, and elects the composition of claim 4 comprising (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)- 1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol and dextromethorphan.”

Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/21/2021.

It is relevant to note that since applicants did not elected the product claims (i.e. Group I (Claims 1-6)), applicants have loss the right for the rejoinder.  The rejoinder requirements were clearly stated in the previous Office action mailed on 03/26/2021 (see: para. 8 bridging pages 4 and 5; and MPEP § 804.01).

Applicant’s election of a species for a type of composition in the reply filed on 04/21/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The election is as follows: “Applicant elects the Group II, claims 7-11, drawn to a method of use, and elects the composition of claim 4 comprising (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol and dextromethorphan.” 
It is relevant to note the followings: (i) the present specification is silent regarding the definition of the elected compound ‘(1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol’ such as its structural feature, however, this compound is well-known in the pharmaceutical art to be synonymous with the compound cannabidiol or CBD (
    PNG
    media_image1.png
    260
    167
    media_image1.png
    Greyscale
) (see “PubChem Compound Summary for CID 644019, Cannabidiol”. Retrieved on July 30, 2021 from pubchem.ncbi.nlm.nih.gov).  This compound anticipates the compound recited by instant claim 2.  (ii) The present specification only disclose the term Drug Metabolism and Disposition, 2011, 39(11), pp. 2049-2056), and figures 4D-4F are identical to figure 2 on page 2051 of Yamaori et al.  (iii) The compound (
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
) as recited by instant claim 2 does not read on Formula I (
    PNG
    media_image3.png
    136
    156
    media_image3.png
    Greyscale
) as recited by instant claim 1 for it does not contain a nitrogen (N) as required by Formula I.

Accordingly, claims 7-11 are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of 16/672,517 that was filed on 11/03/2019.  16/672,517 is a continuation-in-part (CIP) of 16/328,678 that was filed on 02/26/2019.  16/328,678 is a 371 of PCT/US2017/048748 that was filed on 08/25/2017.  PCT/US2017/048748 claims priority to three (3) provisional applications, which are 62/380,325 that was filed on 08/26/2016, 62/477,435 that was filed on 03/28/2017, and 62/501,696 that was filed on 05/04/2017.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosures of the prior-filed application, Application No. 16/328,678, 62/380,325, 62/477,435, and 62/501,696, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Here, the limitation as recited by instant claim 2 (the compound ‘(1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol’, 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
 is not adequately supported by either 16/328,678, 62/380,325, 62/477,435, or 62/501,696.  Therefore, the compound of claim 2 and its combination are only entitled to the filing date of 16/672,517, which is 11/03/2019.  Accordingly, claims 4 and 7-11 has been afforded the effective filing date of 11/03/2019 for prior art searches.

Drawings









The drawings were received on 05/05/2020.  These drawings are acceptable.

Specification









The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Here, the attempt to incorporate subject matter into this application by reference to foreign applications and/or publications (see e.g. pgs. 6-8, 48-52, 72-74, and 115) are is Essential material” since they are claimed by instant claims 2, 4, 7, and 10.  As recognized by 37 C.F.R. 1.57(d), “Essential material” may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference.  Therefore, only U.S. patents and/or U.S. patent application publications that are “Essential material” can be incorporated by reference. See also MPEP § 608.01(p)(I).

The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see e.g. pgs. 50, 52, 113, 114, 128, 168, and 173).  Applicant 

The disclosure is objected to because of the following informalities: (i) there are two Example 191 (see pg. 167-168); and (ii) Example 198 is missing (see pgs. 172-173).  
Appropriate correction is required.

Claim Objections
Claims 7-9 are objected to because of the following informalities: 
(a) In claims 7 and 8, the acronym “DEX” is not defined in the claim so that those who are ordinary skills in the art would know applicant intended meaning.  It should be define on its first appearance.
(b) Claim 9 is missing a punctuation at the end of the sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 7 recites a ‘method of increasing DEX plasma levels in a subject in need thereof of, wherein the subject is an extensive metabolizer of DEX, the method comprising administering a therapeutically effective composition of claim 4’.  Withdrawn claim 2 recites the ‘composition of claim 1, wherein the compound of Formula I is (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
or a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’.  Withdrawn claim 4 recites the ‘pharmaceutical composition of claim 2, wherein the compound of Formula II is dextromethorphan’.  Claim 8 recites the ‘method of claim 7, wherein the composition is administered once or twice a day, wherein the daily dose of DEX is about 0.1 mg to about 1000 mg, resulting in an AU Co-12 of DEX that is greater than the AUCo-12 of DEX that would be achieved by administering the same amount of DEX without a compound of Formula I’.  Claim 9 recites the ‘method of claim 8, wherein the AUCo-12 of a compound of Formula I is at least about 10 ng/hr/mL, about 100 ng/hr/mL, 200 ng/hr/mL, about 300 ng/hr/mL, or about 400 ng/hr/ml, or about 500 ng/hr/mL, or about 600 ng/hr/mL, or about 700 ng/hr/mL, or about 800 ng/hr/mL, or about 900 ng/hr/mL, or about 1000 ng/hr/mL’.  Claim 10 recites the ‘method of claim 9, wherein the administration is cutaneous, oral, nasal, anal, rectal, vaginal, sublingual, buccal, sublabial, muscular, intramuscular, intravenous, peritoneal, epidural, intracerebral, intracerebroventricular, epicutaneous or topical, intraarticular, intracardiac, intracavemous, intradermal, intralesional, intramuscular, intraocular, intraosseous, intraperitoneal, intrathecal, intrauterine, intravaginal, intravesical, intravitreal, transdermal, or transmucosal’.  The claims as a whole are drawn to a treatment methodology using a combination of two compounds, which are 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’; where the cannabidiol includes the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claims 2 and 4.  The instant specification only disclose the term ‘cannabidiol’ on para. [0016] thru [0017] pgs. 6-7 for figures 4A-4F; where figures 4A-4C are identical to figure 3 on page 2052 of Yamaori et al. (Drug Metabolism and Disposition, 2011, 39(11), pp. 2049-2056), and figures 4D-4F are identical to figure 2 on page 2051 of Yamaori et al.  Figures 4D-4F as taught by Yamaori et al. show the activity of the combination of cannabidiol and ‘dextromethorphan’ on CYP2D6 (see pg. 2051, right col., last para.).  Thus, one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claim breadth as of the filing date.
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010). An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials. Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).
However, merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species. Ariad, 94 USPQ2D at 1171. 35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.” Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added). The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention. Eli Lilly, 119 F.3d at 1568. To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the full breadth of the genus claimed.
dextromethorphan’ (see para. [0016] thru [0017] pgs. 6-7), however, Yamaori et al. (Drug Metabolism and Disposition, 2011, 39(11), pp. 2049-2056) do not disclose how to make and/or contemplate the claimed cannabidiol in the forms ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claim 2.  The instant specification disclosures is silent regarding this deficiency regarding the compound cannabidiol as recited by withdrawn claim 2.  Further, withdrawn claim 1 recited Formula I is 
    PNG
    media_image3.png
    136
    156
    media_image3.png
    Greyscale
 however, cannabidiol does not does not contain a nitrogen (N) as required by Formula I.  The instant specification discloses (i) a laundry list of compounds for Formula I (see e.g. paras. [0058], [0061]-[0067], [0071]-[0072], [0080]-[0082], [0085]-[0087], [0090], and [00107]-[00109]), however, it does not include the compound cannabidiol or ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claim 2; and (ii) it is silent regarding any type of treatment methodology as claimed by instant claim 7 (i.e. ‘method of increasing DEX plasma levels in a subject in need thereof of, wherein the subject is an extensive metabolizer of DEX’) using the combination of the compound cannabidiol or the cannabidiol in the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claim 2 and ‘dextromethorphan’ as recited by withdrawn claim 4.
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.
“Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” - that is, conceive of the complete and final invention with all its claimed limitations - and disclose the fruits of that effort to the public. Id.
Therefore, one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claim breadth as of the filing date for the instant claimed treatment methodology using a combination of two compounds, which are 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’; where the cannabidiol includes the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by instant claims 7-10; and withdrawn claims 2 and 4.

















Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claim 11 recites a ‘method of treatment of a subject in need thereof of, comprising: a) administering a therapeutically effective amount of the composition of claim 4; b) targeting CYP2D6 enzyme and NMDA receptor; c) treating a neuropsychiatric or neurodegenerative disease or disorder, or brain injury, comprising behavioral and psychological symptoms of dementia (BPSD), in a patient in need thereof; and d) producing a symptomatic relief and/or disease modification’.  Withdrawn claim 2 recites the ‘composition of claim 1, wherein the compound of Formula I is (1'R,2'R)-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]-2,6-diol 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
or a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’.  Withdrawn claim 4 recites the ‘pharmaceutical composition of claim 2, wherein the compound of Formula II is dextromethorphan’.  The claims as a whole are drawn to a treatment methodology using a combination of two compounds, which are 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’; where the cannabidiol includes the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claims 2 and 4.  The instant specification only disclose the term ‘cannabidiol’ on para. [0016] thru [0017] pgs. 6-7 for figures 4A-4F; where figures 4A-4C are identical to figure 3 on page 2052 of Yamaori et al. (Drug Metabolism and Disposition, 2011, 39(11), pp. 2049-2056), and figures 4D-4F are identical to figure 2 on page 2051 of Yamaori et al.  Figures 4D-4F as taught by Yamaori et al. show the activity of the combination of cannabidiol and ‘dextromethorphan’ on CYP2D6 (see pg. 2051, right col., last para.).  Thus, one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claim breadth as of the filing date.
The description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’). It has been held that “a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification .... demonstrates that the applicant has invented species sufficient to support a claim to a genus” with such breadth.  Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1171 (Fed. Cir. 2010). An adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials. Id., quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997).
Ariad, 94 USPQ2D at 1171. 35 U.S. C. 112, first paragraph, requires a description of the invention that “clearly allow[s] persons of ordinary skill in the art to recognize that the inventor invented what is claimed.” Ariad at 1172, quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555 (1562-63) (Fed. Cir. 1991) (emphasis added). The description must reasonably describe the invention, not simply indicate a result which one might achieve if one actually made the invention. Eli Lilly, 119 F.3d at 1568. To properly evaluate whether an applicant has complied with the written description requirement therefore requires an analysis of whether the skilled artisan would recognize, from the description provided, the applicants were in possession of sufficient compounds representing the full breadth of the genus claimed.
Here, the instant specification is directed to known compound cannabidiol and the combination of cannabidiol and ‘dextromethorphan’ (see para. [0016] thru [0017] pgs. 6-7), however, Yamaori et al. (Drug Metabolism and Disposition, 2011, 39(11), pp. 2049-2056) do not disclose how to make and/or contemplate the claimed cannabidiol in the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claim 2.  The instant specification disclosures is silent regarding this deficiency regarding the compound cannabidiol as recited by withdrawn claim 2.  Further, withdrawn claim 1 recited Formula I is 
    PNG
    media_image3.png
    136
    156
    media_image3.png
    Greyscale
 however, cannabidiol does not does not contain a nitrogen (N) as required by Formula I.  The instant specification discloses (i) a laundry list of compounds for a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claim 2; and (ii) it is silent regarding any type of treatment methodology as claimed by instant claim 11 (i.e. ‘b) targeting CYP2D6 enzyme and NMDA receptor; c) treating a neuropsychiatric or neurodegenerative disease or disorder, or brain injury, comprising behavioral and psychological symptoms of dementia (BPSD), in a patient in need thereof; and d) producing a symptomatic relief and/or disease modification’) using the combination of the compound cannabidiol or the cannabidiol in the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by withdrawn claim 2 and ‘dextromethorphan’ as recited by withdrawn claim 4.
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.
“Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” - that is, conceive of the complete and final invention with all its claimed limitations - and disclose the fruits of that effort to the public. Id.
Therefore, one of ordinary skill in the art could not reasonably conclude that the applicant was in possession of the claim breadth as of the filing date for the instant claimed treatment methodology using a combination of two compounds, which are 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’; where the cannabidiol includes the forms of ‘a metabolite thereof, derivative thereof, prodrug thereof, pharmaceutically acceptable salt thereof, N-oxide thereof, or acid addition salt; or a combination thereof’ as recited by instant claim 11; and withdrawn claims 2 and 4.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 8 and 9 recites the limitation of ‘a compound of Formula I’.  This limitation is vague and indefinite because it is unclear as to the metes and bounds regarding the structural features of the instant claimed ‘a compound of Formula I’.  Instant claim 7, for which claims 8 and 9 depends, does not recite ‘a compound of Formula I’ and define the structure(s) of ‘Formula I’ with any type of specificity such that the metes and bounds regarding the structural features of the instant claimed ‘a compound of Formula I’ is clearly define.  Consequently, claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Both claims 8 and 9 recites the limitation of ‘AUCo-12’.  This limitation is vague and indefinite because it is unclear as to the metes and bounds regarding this term.   The term AUC is recognized in the pharmaceutical art as an area under the curve.  The present specification does not define the claimed term ‘AUCo-12’ with any type of specificity.  Therefore, claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanada et al. (WO 2009/011412).
For claim 7, Hanada et al. claim a method for treating neuropathic pain comprising administering to a patient in  need thereof a therapeutically effective amount of the combination of an AMPA receptor antagonist, a pharmaceutically acceptable salt thereof, a hydrate thereof, or a hydrate of a pharmaceutically acceptable salt thereof; and a cholinesterase inhibitor or a pharmaceutically acceptable salt thereof; an anti-neuropathic pain agent; or a mixture or combination thereof (Claims 22 and 7).  The type of anti-neuropathic pain agent include dextromethorphan and cannabidiol (Claim 11) (refers to instant claimed ‘administering a therapeutically effective composition of claim 4’; where the combination of two compounds are 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’ as recited by withdrawn claims 2 and 4).  Hanada et al. also discloses the followings: (i) the combination can be used through oral or parenteral administration; where the term parenteral includes subcutaneous, intravenous, intramuscular, intrathecal, intrasternal injection, or infusion techniques (see pg. 43, lines 20-25; pg. 44, lines 1-2); (ii) the daily dose of the anti-neuropathic pain agent of the invention are usually 1 mg/day to 300 mg/day for antidepressant; 0.5 mg/day to 
While Hanada et al. do not explicitly disclose the limitation of ‘increasing DEX plasma levels in a subject in need thereof of, wherein the subject is an extensive metabolizer of DEX’ as recited by instant claim 7, this limitation is a functional limitation of ‘composition of claim 4’; where the combination of two compounds are 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’ as recited by withdrawn claims 2 and 4 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is claimed by Hanada et al.
As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
For claim 11, Hanada et al. claim a method for treating neuropathic pain comprising administering to a patient in  need thereof a therapeutically effective amount of the combination of an AMPA receptor antagonist, a pharmaceutically acceptable salt thereof, a hydrate thereof, or a hydrate of a pharmaceutically acceptable salt thereof; and a cholinesterase inhibitor or a pharmaceutically acceptable salt thereof; an anti-neuropathic pain agent; or a mixture or combination thereof (Claims 22 and 7).  The type of anti-neuropathic pain agent include dextromethorphan and cannabidiol (Claim 11) (refers to instant claimed ‘administering a therapeutically effective amount of the composition of claim 4’; where the combination of two 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’ as recited by withdrawn claims 2 and 4).  Hanada et al. also discloses the followings: (i) the combination can be used through oral or parenteral administration; where the term parenteral includes subcutaneous, intravenous, intramuscular, intrathecal, intrasternal injection, or infusion techniques (see pg. 43, lines 20-25; pg. 44, lines 1-2); (ii) the daily dose of the anti-neuropathic pain agent of the invention are usually 1 mg/day to 300 mg/day for antidepressant; 0.5 mg/day to 4000 mg/day for anticonvulsant; or 5 0 mg/ day to 1000 mg/ day for antiarrhythmic, 5 mg/ day to 200 mg/ day for glutamate antagonists, 1 mg/day to 200 mg/day for muscle relaxants or 0.5 mg/day to 300 mg/day for opioids (see pg. 44, line 22 thru pg. 45, line 45); (iii) define the term neuropathic pain include multiple sclerosis and central pain induced by vascular lesions in the brain and spinal cord (see pg. 14, line 3-31) (refers to instant claimed limitation of ‘treating a neuropsychiatric or neurodegenerative disease or disorder, or brain injury, comprising behavioral and psychological symptoms of dementia (BPSD), in a patient in need thereof’); and (iv) define the term “Treatment” and “treating” refer to the acquisition of a desired pharmacological effect and/or physiologic effect.  These effects are prophylactic in terms of completely or partially preventing a disease and/or symptom(s), and therapeutic in terms of partially or completely curing a disease and/or an adverse event caused by a disease (see pg. 9, lines 24-27) (refers to instant claimed limitation of ‘producing a symptomatic relief and/or disease modification’).
While Hanada et al. do not explicitly disclose the limitation of ‘targeting CYP2D6 enzyme and NMDA receptor’ as recited by instant claim 11, this limitation is a functional limitation of ‘composition of claim 4’; where the combination of two compounds are 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’ as recited by withdrawn claims 2 and 4 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is claimed by Hanada et al.
As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Therefore, the method and combination of Hanada et al. do anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada et al. (WO 2009/011412).
For claim 7 and 10, Hanada et al. claim a method for treating neuropathic pain comprising administering to a patient in  need thereof a therapeutically effective amount of the combination of an AMPA receptor antagonist, a pharmaceutically acceptable salt thereof, a hydrate thereof, or a hydrate of a pharmaceutically acceptable salt thereof; and a cholinesterase inhibitor or a pharmaceutically acceptable salt thereof; an anti-neuropathic pain agent; or a mixture or combination thereof (Claims 22 and 7).  The type of anti-neuropathic pain agent include dextromethorphan and cannabidiol (Claim 11) (refers to instant claimed ‘administering a therapeutically effective composition of claim 4’; where the combination of two compounds are 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’ as recited by withdrawn claims 2 and 4).  Hanada et al. also discloses the followings: (i) the combination can be used through oral or parenteral administration; where the term parenteral includes subcutaneous, intravenous, intramuscular, intrathecal, intrasternal injection, or infusion techniques (see pg. 43, lines 20-25; pg. 44, lines 1-2) (refers to instant claim 10); (ii) the daily dose of the anti-neuropathic pain agent of the invention are usually 1 mg/day to 300 mg/day for antidepressant; 0.5 mg/day to 4000 mg/day for anticonvulsant; or 5 0 mg/ day to 1000 mg/ day for antiarrhythmic, 5 mg/ day to 200 mg/ day for glutamate antagonists, 1 mg/day to 200 mg/day for muscle relaxants or 0.5 mg/day to 300 mg/day for opioids (see pg. 44, line 22 thru pg. 45, line 45); (iii) define the term neuropathic pain include multiple sclerosis (see pg. 14, line 3-31); and (iv) define the term “Treatment” and “treating” refer to the acquisition of a desired pharmacological effect and/or physiologic effect.  These effects are prophylactic in terms of completely or partially preventing a disease and/or symptom(s), and therapeutic in terms of partially or completely curing a disease and/or an adverse event caused by a disease (see pg. 9, lines 24-27).
The teachings of Hanada et al. differ from the presently claimed invention as follows:
While Hanada et al. do not explicitly disclose the limitation of ‘increasing DEX plasma levels in a subject in need thereof of, wherein the subject is an extensive metabolizer of DEX’ as recited by instant claim 7, this limitation is a functional limitation of ‘composition of claim 4’; where the combination of two compounds are 
    PNG
    media_image2.png
    131
    300
    media_image2.png
    Greyscale
(i.e. cannabidiol or CBD) and ‘dextromethorphan’ as recited by withdrawn claims 2 and 4 that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is claimed by Hanada et al.  As recognized by MPEP § 2112.02(II), the discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
While Hanada et al. do not explicitly disclose the dosage limitation of instant claims 8 and 9, dosages and dosage regimens are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner. Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use. The dosage prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Therefore, the teachings of Hanada et al. do render the invention of the instant claims prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
July 30, 2021